*317OPINION OF THE COURT
Asch, J.
The facts in this case are stated with specificity in the dissent. The police were advised by an informant in custody that the defendant had weapons in his apartment, which the informant had seen. Instead of having an interrogating officer simply file an affidavit containing the hearsay allegations of the informant, before the Criminal Court, to obtain the issuance of a search warrant pursuant to CPL 690.35, the police officer submitted an affidavit and testified and also had the informant submit an affidavit and testify, at the ex parte hearing. This procedure insured that the veracity of the informant could be assessed by the Magistrate, in determining whether probable cause existed for the issuance of a search warrant (see, People v Taylor, 73 NY2d 683, 688).
In accordance with the mandate of CPL 690.40 (2), the Magistrate made inquiry of the officer and the informant and was "satisfied that there [was] reasonable cause to believe” that there were firearms within defendant’s apartment. The Magistrate’s conclusion that the informant was truthful and reliable and that he had seen the contraband in the apartment was reasonable at the time, being based on the testimony before her.
The search revealed that there were guns and narcotics in the apartment. Subsequently, the People discovered, and promptly notified the defendant and court, that the informant had lied about being in the apartment and personally observing the firearms. After a Franks hearing (see, Franks v Delaware, 438 US 154), the IAS court granted the defendant’s motion to controvert the search warrant and suppressed the guns and narcotics seized pursuant to the warrant. There was no finding by the court that the officer had made false statements or statements in reckless disregard of the truth. However, it found that the false statements made by the informant were made not to the police officer and presented to the Magistrate as hearsay in the officer’s affidavit, but made in direct sworn testimony before the warrant court. The IAS court concluded, therefore, that "where it is established, as it has been here, that the informant’s testimony under oath was perjured, the proper action is to controvert the warrant”. We disagree with that conclusion and therefore reverse.
*318In Franks v Delaware (supra), the United States Supreme Court reversed a Delaware holding that the defendant under no circumstances could challenge the veracity of a sworn statement used by the police to obtain a warrant. The Franks Court found the Delaware no-challenge rule was inimical to the spirit and purpose of the Fourth Amendment. It held that if, after a hearing, the defendant established by a preponderance of the evidence that the false statement was included in the affidavit by the affiant knowingly and intentionally, or with reckless disregard for the truth, and the false statement was necessary to the finding of probable cause, then the search warrant must be voided and treated as if probable cause was lacking on the face of the affidavit (supra, at 155-156).
This finding by our highest Federal court simply reiterated the long-standing rule in New York that a defendant may challenge the truthfulness of the allegations in an affidavit supporting a search warrant, but only where the veracity of the police officer affiant is in issue, and not the truthfulness of the information given by the informant. The Court of Appeals, three years before Franks, reaffirmed this rule by noting: "As we held in People v Solimine (18 NY2d 477), a defendant is entitled to a hearing in which he may challenge the truthfulness of the allegations in the affidavit supporting a search warrant only where he attacks the veracity of the police officer affiant, and not where, as here, the credibility of the source of information is challenged (People v Solimine, 18 NY2d 477, 499, supra). ” (People v Slaughter, 37 NY2d 596, 600 [emphasis added].) The United States Supreme Court adopted this limitation when it expressly held in Franks: "The deliberate falsity or reckless disregard whose impeachment is permitted today is only that of the affiant, not of any nongovernmental informant.” (Franks v Delaware, supra, at 171.)
The IAS court found, as noted, that the informant’s false information was dispositive in the case before us only because he actually testified, rather than transmitted his information indirectly to the Magistrate via the police officer’s affidavit (but see, People v Friss, 65 AD2d 907 [3d Dept] [no hearing required where a defendant alleged an informant testified falsely before a warrant court]).
In any event, this approach misapprehended the primary function of the exclusionary rule, namely, to deter official misconduct. "The primary justification for the exclusionary rule then is the deterrence of police conduct that violates *319Fourth Amendment rights * * * [T]he rule is not a personal constitutional right. It is not calculated to redress the injury to the privacy of the victim of the search or seizure, for any '[reparation comes too late.’ Linkletter v. Walker, 381 U.S. 618, 637 (1965).” (Stone v Powell, 428 US 465, 486.) Deterrence of perjury by citizen informants will certainly not be effected by suppressing evidence. Such deterrence might better be achieved by prosecution of informants for such perjury.
A leading commentator has written on the facts before us where the informant is an affiant and testifies before the warrant court and "he, unknown to the officer who produced him or the magistrate, makes a deliberately false statement or one with reckless disregard for the truth. Though the falsity would be by the affiant, so as to come within * * * the holding in Franks, it can be cogently argued that such falsity should not be a basis for striking down a facially-sufficient affidavit. There has been no government wrongdoing in such a case, and thus it would seem that 'the rule that whenever an affiant has reasonable grounds to believe an informer, the warrant stands even if the informer is lying, * * * applies to save the warrant when the affiant is a private individual and the cooperating police and magistrate have reasonable grounds to believe him’ [quoting Kipperman, Inaccurate Search Warrant Affidavits as a Ground for Suppressing Evidence, 84 Harvard L Rev 825, at 831, n 47]. This approach would not make it disadvantageous to the police to produce their informants before magistrates.” (2 LaFave, Search and Seizure § 4.4 [b], at 193 [2d ed].)
In each of the nisi prius cases cited by the dissent in support of its position (People v Callahan, 85 Misc 2d 1083; People v Jacobson, 101 Misc 2d 1069), there was alleged misconduct by the police officer affiant. Here, there was no evidence of misconduct or complicity by the police officer affiant or any other government official. Accordingly, the IAS court improperly controverted the search warrant and suppressed the evidence.
Accordingly, the order of the Supreme Court, New York County (Robert Haft, J.), entered September 26, 1990, which granted defendant’s motion to controvert a search warrant and suppressed evidence which had been seized pursuant to that warrant, should be reversed on the law, and the motion denied.